IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


MAURICE FOLEY,                       :   No. 2 WAP 2015
                                     :
                  Appellant          :   Appeal from the Order of the
                                     :   Commonwealth Court dated December 11,
                                     :   2014 and entered December 12, 2014 at
            v.                       :   No. 118 MD 2013, dismissing the appeal.
                                     :
                                     :
PENNSYLVANIA DEPARTMENT OF           :
CORRECTIONS,                         :
                                     :
                  Appellee           :


                                  ORDER


PER CURIAM


    AND NOW, this 15th day of June 2015, the Order of the Commonwealth Court is

AFFIRMED.